DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 10/02/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 4, 5, and 11-18 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0238300 A1) in view of Huh et al. (WO 2013/036043 A2) and Lee et al. (KR 10-2013-0096334) as set forth in the Non-Final Rejection filed 05/21/21 is NOT withdrawn in view of the Applicant’s arguments.

4.	The rejection of Claims 1, 10-12, and 14-16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0238300 A1) in view of Toya et al. (JP 2009-170817 A) and Ryu et al. (US 2013/0105771 A1) as set forth in the Non-Final Rejection filed 05/21/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2014/0197402 A1 as the English equivalent of WIPO publication WO 2013/036043 A2 (herein referred to as “Huh et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

8.	Claims 1, 4, 5, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0238300 A1) in view of Huh et al. (WO 2013/036043 A2) and Lee et al. (KR 10-2013-0096334).
	Regarding Claims 1, 4, 5, 11, 12, and 14-16, Park et al. discloses the following organic electroluminescent (EL) device (organic electric element):

    PNG
    media_image1.png
    394
    697
    media_image1.png
    Greyscale


	Huh et al. discloses the following compound:

    PNG
    media_image2.png
    284
    400
    media_image2.png
    Greyscale

(page 5) such that a = l = 0, X = S, L1 = C12 arylene group (biphenylene), L2-3 = C6 arylene group (phenylene), and Ar2-3 = C6 aryl group (phenyl) of Formula 1-2 as recited by the Applicant; corresponds to 1-26’ as recited by the Applicant in Claim 4.  Huh et al. discloses that its inventive compounds have excellent thermal stabilities and serve as hole-transporting material comprising the hole-transporting layer of an organic EL device; the organic films are formed via methods such as spin coating ([0074], [0087], [0100]).  It would have been obvious to incorporate the above compound as disclosed 
	Lee et al. discloses the following compound:

    PNG
    media_image3.png
    157
    122
    media_image3.png
    Greyscale

(page 46); Lee et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image4.png
    148
    356
    media_image4.png
    Greyscale

([0009]).  Notice that 1-9 as disclosed by Lee et al. above can be easily modified by one of ordinary skill in the art such that L4 = single bond, m = n  = 0, Ar4 = C12 aryl group (biphenyl), Ar5 = fluorenyl group (9,9’-diphenylfluorenyl), and Ar6 = C6 aryl group (phenyl) of Formula 2’ as recited by the Applicant (corresponds to 2’-6’ as recited by the Applicant in Claim 5).  The motivation is provided by the fact that the modification would merely involve change in the substitution position of the carbazolyl group, producing a 

	Regarding Claim 13, Huh et al. discloses additional embodiments such as the following:

    PNG
    media_image5.png
    329
    391
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    331
    409
    media_image6.png
    Greyscale

([0066]) which are fully encompassed by Formula 1-2 as recited by the Applicant and can be predictably incorporated into the mixture as disclosed by Park et al. in view of Huh et al. (using the same rationale/motivation as stated above; notice that Park et al. discloses that the hole-transporting layer can comprise a plurality of materials ([0057])).

	Regarding Claims 17 and 18, Park et al. in view of Huh et al. and Lee et al. does not explicitly disclose a display device.
	Lee et al. discloses the construction of display devices (such as phones and terminals) comprising its organic EL elements (page 51 of the Machine Translation).  It would have been obvious to further utilize the resulting organic EL device (organic light-emitting diode) produced above to form such display devices.  The motivation is provided by the fact that the disclosure of Lee et al. is directed to a useful commercial application for an organic EL device, thus rendering a similar utilization predictable with a reasonable expectation of success.   

Claims 1, 10-12, and 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2008/0238300 A1) in view of Toya et al. (JP 2009-170817 A) and Ryu et al. (US 2013/0105771 A1).
Park et al. discloses the following organic electroluminescent (EL) device (organic electric element):

    PNG
    media_image1.png
    394
    697
    media_image1.png
    Greyscale

(Fig. 3).  Park et al. discloses that the hole-transporting layer comprises a mixture of “at least two materials” that are organic compounds ([0057]); the ratio of the first and second (organic) material is at 1:1 ([0059]).  An alternative embodiment is disclosed wherein there exist a mixture of a first material (X) and a plurality of other materials (Ys) ([0060]).  The hole-transporting material “may be aromatic amine” ([0069]).  Additional organic compounds can be further added ([0057]).  Notice that the upper half of the hole-transporting layer and the lower half of the light-emitting layer can be defined as an emitting auxiliary layer.  Park et al. discloses that the hole-transporting layer preferably comprises hole-blocking and electron-transporting compounds ([0061]).  However, Park et al. in view of Huh et al. and Lee et al. does not explicitly disclose the compounds as recited by the Applicant.
	Toya et al. discloses the following compound:

    PNG
    media_image7.png
    191
    385
    media_image7.png
    Greyscale

(page 28) such that a = l = 0, X = S, L1-3 = C6 arylene group (phenylene), Ar2 = C12 heteroaryl group (dibenzothiophenyl), and Ar3 = C6 aryl group (phenyl) of Formula 1-2 as recited by the Applicant; Toya et al. discloses that its compounds serve as hole-transporting compounds in an organic EL device ([0069]).  Toya et al. further discloses that use of its inventive compounds results in a device with high luminous efficiency and excellent stability and durability ([0166]); the organic films are formed via methods such as spin coating ([0104]).  It would have been obvious to incorporate the above compound as disclosed by Toya et al. to the hole-transporting layer of the organic EL device as disclosed by Park et al. (as one of the compounds comprising the mixture) via methods such as spin coating.  The motivation is provided by the disclosure of Toya et al., which teaches that its inventive (hole-transporting) compounds are compounds that, when utilized, produces a device with high luminous efficiency and excellent stability and durability.  However, Park et al. in view of Toya et al. does not explicitly disclose a compounds represented by Formula 2 or 2’ as recited by the Applicant.
Ryu et al. discloses the following compound:

    PNG
    media_image8.png
    255
    377
    media_image8.png
    Greyscale

(page 70) such that m = n = 0, Ar4 = C6 aryl group (phenyl), Ar5 = C12 heterocyclic group (dibenzothiophenyl), L4 = C6 arylene group (phenylene), and Ar6 = C5 heterocyclic group (pyridyl) of Formula 2 as recited by the Applicant.  Ryu et al. discloses its inventive compounds as hole-transporting material in the hole-transporting layer of an organic EL device with excellent hole-transporting properties, with the ability to obtain film stability; organic films are formed via methods such as spin coating ([0026], [0101], [0126]).  Ryu et al. discloses that its inventive compounds are also electron-transporting as well as electron-blocking ([0104], [0109]).  It would have been obvious to incorporate the above compound as disclosed by Ryu et al. to the hole-transporting layer of the organic EL device (as additional hole-transporting material) as disclosed by Park et al. in view of Toya et al. and Lee et al.  The motivation is provided by the disclosure of Ryu et al., which teaches that its inventive compounds are compounds with excellent hole-transporting properties and the ability to form stable films.

Response to Arguments
10.	The Applicant argues on pages 20-21 that Park et al. fails to teach a compound of Formula 1-2, 1-3, or 1-4 as recited in the claims because “any non-excluded disclosure would be considered as ‘teaching or suggesting,’ and it would become very 

11.	The Office has again carefully reviewed the data as found in the present Specification as well as the newly added data found in the Applicant’s arguments.  Nevertheless, the Office finds the unpersuasive.  Firstly, in regards to the data found in the present Specification (Tables 6 and 7), the data only utilizes compounds 1-17’ and 1-52’ as the representative compounds corresponding to one of Applicant’s Formula 1-2, 1-3, and 1-4 (notice that 1-1’ is not representative of any of the Applicant’s formulae).  The two compounds are clearly not commensurate with the full scope of the Applicant’s claims; for instance, compounds 1-17’ and 1-52’ are only representative of Applicant’s Formula 1-2; furthermore, notice that Ar2-3 in Formula 1-2 can encompass chemically distinct groups including C2-24 heteroaryls, producing compounds with properties that cannot be reasonably be extrapolated from the Applicant’s data.  Secondly, in regards 2-3 equals (the rather broad) C2-24 heteroaryl groups; furthermore, the compounds are highly limited in regards to the nature of R3-8, which when combined to form a ring, includes higher order aryl rings (such as C24) and not simply benzene.  In regards to the tested inventive compounds represented by one of Formula 2 and 2’, numerous problems exist.  For instance, all the tested inventive compounds have R1-2 = hydrogen, which are much narrower in scope to the full breadth of R1-2 (which include chemically distinct groups such as halogens) as recited by the Applicant.  It should be noted that the problems with the data as specifically mentioned by the Office are not exhaustive.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786